Citation Nr: 0307222	
Decision Date: 04/15/03    Archive Date: 04/24/03	

DOCKET NO.  98-05 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for second and third 
degree burns of the right leg, currently evaluated as 20 
percent disabling.   

2.  Entitlement to an increased rating for second and third 
degree burns of the left leg, currently evaluated as 20 
percent disabling.   

3.  Entitlement to the initial assignment of a rating in 
excess of 10 percent for post-traumatic headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied ratings in excess of 20 
percent for the veteran's residuals of burns of the lower 
extremities (each leg rated 20 percent), and a November 1997 
RO decision, which granted service connection and assigned a 
10 percent rating for post-traumatic headaches.  As to this 
latter issue, the Board notes that, after the RO issued 
statement of the case in September 1998, the veteran filed a 
substantive appeal (VA Form 9) in September 1998.  This was a 
timely substantive appeal as it was filed within one year of 
the initial rating decision of November 1997.  The Board's 
previous remand decision of October 2002 erroneously 
indicated that a substantive appeal on the issue of the 
proper evaluation for headaches was not timely filed.  
Accordingly, the issue of entitlement to an initial 
assignment of a rating in excess of 10 percent for post-
traumatic headaches is also in appellate status.  

In October 2002, pursuant to the veteran's request in his 
March 1998 substantive appeal, the Board remanded this case 
for a Travel Board hearing.  Such a hearing was scheduled in 
August 2002, but this letter was returned as undeliverable.  
The RO subsequently rescheduled the Travel Board hearing in 
October 2002, and the veteran was notified at a new address.  
As the veteran failed to report for this hearing scheduled in 
November 2002 without providing good cause, and there is no 
evidence that the notice letter was returned as 
undeliverable, his Travel Board hearing request is deemed 
withdrawn.   See 38 C.F.R. § 20.704 (2002).


REMAND

The RO scheduled the veteran for VA examinations in 
conjunction with his pending claims in February 2000.  In 
April 2000, the veteran wrote that he had moved and did not 
receive notice of the examinations until after the scheduled 
date and he requested that the examinations be rescheduled.  
The RO subsequently addressed additional service connection 
claims, but did not reschedule the veteran for VA 
examinations in conjunction with the issues pending on 
appeal.  

In its November 2001 statement in support of the claim, the 
representative expressed concern that the examination for 
headaches was not adequate, and also requested a new 
examination of the veteran's burn scars due to the length of 
time that had elapsed since the last compensation 
examination.  The Board notes that the veteran was last 
examined for the purpose of evaluating his burn scars in July 
1997, more than 5 and 1/2 years ago.  

The Board also notes that, during the pendency of this 
appeal, new schedular criteria for evaluation of the 
veteran's burn scars have been adopted, effective August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  Where the 
law and regulations change while a case is pending, the 
version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The RO has not evaluated the 
veteran's service-connected burn scars under the revised 
rating criteria.

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  While the RO sent the 
veteran a letter in May 2001, notifying him of VCAA, the 
veteran has not been provided the law and regulations 
implementing it.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, this case must be REMANDED for the following 
action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for headaches and 
residuals of burns of the lower 
extremities, to include scars, since July 
2000.  Obtain records from each health 
care provider the veteran identifies.

2.  Thereafter, the veteran should be 
provided a VA examination to evaluate the 
current severity of his service-connected 
burn scars of the legs.  The claims 
folder should be provided to the examiner 
for review in conjunction with the 
examination and the clinician should 
specifically note that the claims folder 
was reviewed.  All indicated tests should 
be accomplished.  

3.  Concurrently with #2 above, the 
veteran should be scheduled for a VA 
examination to evaluate the current 
severity of his service-connected post-
traumatic headaches.  The claims folder 
should be provided to the examiner for 
review in conjunction with the 
examination and the clinician should 
specifically note that the claims folder 
was reviewed.  The examiner is requested 
to indicate whether there is evidence 
supporting a diagnosis of multi-infarct 
dementia associated with past brain 
trauma.   

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 are 
fully satisfied, to include a specific 
explanation of the type of evidence 
necessary to substantiate his claims, as 
well as an explanation of what evidence 
was to be provided by him and what 
evidence the VA would attempt to obtain 
on his behalf. Quartuccio, supra.  

5.  After completing the above 
development, the RO should readjudicate 
the claims, to include consideration  of 
whether a staged rating is appropriate 
for the veteran's post-traumatic 
headaches.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  With respect to 
burns scars, the RO should address the 
claim under both the old and new criteria 
for rating scars.  See 67 Fed. Reg. 
49,590 (July 31, 2002); Karnas, supra.  
If a complete grant of benefits on appeal 
is not granted, the RO should issue a 
supplemental statement of the case, which 
addresses the law and regulations 
implementing VCAA and the new rating 
criteria for burn scars, and provides the 
veteran and his representative an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board after compliance with 
applicable appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




                       
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

